Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
 DETAILED ACTION
Claims 25-43 are  pending  and are  under consideration in the instant office action.
Information Disclosure Statement

The information disclosure statement (IDS) dated 10/27/2020, 03/11/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Priority
	This application is a divisional of U.S. Patent Application No. 16/398,956, filed April 30, 2019, now U.S. Patent No. 10,792,276; which claims the benefit of priority to GB Patent Application No. 1807051.6, filed April 30, 2018; and GB Patent Application No. 1807819.6, filed May 14, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 25  and dependent claims  30,-32 and  34-36,  are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 25-31 and 33-43 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Rinsch et al (US 2014/0018415) cited in IDS dated 10/27/2020)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Instant claims are drawn to  a method of modulating stem cell function, comprising administering to a subject in need thereof an effective amount of a compound of formula (I)  and a  method of expanding compound of formula (I) for use in the ex vivo expansion of stem cells ex-vivo prior to return to a subject for subsequent regeneration therapy, comprising treating the stem cells with an effective amount of a compound of formula (I)

    PNG
    media_image1.png
    235
    375
    media_image1.png
    Greyscale

wherein: the subject is a human or an animal; and A, B, C, D, W, X, Y and Z are each independently selected from H and OH; or a salt thereof.
 Rinsch et al discloses a method of increasing autophagy in a cell, comprising contacting a cell with an effective amount of  Urolithins  or a pharmaceutically acceptable salt thereof, thereby increasing autophagy in the cell ([1036-1051], reference claim 1, 5). They teach that their inventive composition of Urolithin A as being useful in the treatment and prevention of immune disorders and improving stem cell function [2096]. They teach that the cell can be selected from embryonic stem cells, induced pluripotent stem cells, hair cells, cancer stem cells, follicule stem cells,  adult stem cells, hematopoietic stem cells  [1052] [1097] [1108]. An aspect of their invention relates to a method of increasing longevity of eukaryotic cells which are stem cells in vitro, comprising contacting eukaryotic cells in vitro with an effective amount of a compound selected from the group consisting of: a compound of Formula II, a compound of Formula III, a compound of Formula V, a compound of Formula VI, urolithin A, urolithin B, urolithin C, urolithin D, and ellagic acid, thereby increasing longevity of the eukaryotic cells in vitro [1117-1126]. They disclose, the cells are present in an isolated organ or bloc of organs, such as an organ or bloc of organs harvested for transplantation or 
Rinsch et al  teaches contacting different types stem cell which are instantly claimed  with instantly claimed Urolithins  and explicitly recites that this treatment improves the function of stem cells,  the improving of the function taught by Rinsch et al. inherently anticipates the instantly claimed functions such as p[promoting stem cell regeneration, slowing stem cell senescence, reducing inflamm-ageing  and  promoting stem cell differentiation. The administration of Urolithin A to a subject for the purpose of improving stem cell function as taught by Rinsch et al. will inherently achieve the functional limitations recited above, absence of evidence to the contrary since the actives step of administering Urolithin A to the stem cell  instantly claimed is the same as taught by Rinsch et al.  is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject 
Therefore, the method disclosed by Rinsch et al. fully anticipates instant claims 25-31 and 33-43.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-43   are rejected under 35 U.S.C. 103(a) as being unpatentable over by Rinsch et al (US 2014/0018415) (cited in IDS dated 10/27/2020) 
Instant claims are drawn to  a method of modulating stem cell function, comprising administering to a subject in need thereof an effective amount of a 
  
    PNG
    media_image1.png
    235
    375
    media_image1.png
    Greyscale

wherein: the subject is a human or an animal; and A, B, C, D, W, X, Y and Z are each independently selected from H and OH; or a salt thereof.
 Rinsch et al discloses a method of increasing autophagy in a cell, comprising contacting a cell with an effective amount of  Urolithins  or a pharmaceutically acceptable salt thereof, thereby increasing autophagy in the cell ([1036-1051], reference claim 1, 5). They teach that their inventive composition of Urolithin A as being useful in the treatment and prevention of immune disorders and improving stem cell function [2096]. They teach that the cell can be selected from embryonic stem cells, induced pluripotent stem cells, hair cells, cancer stem cells, follicule stem cells,  adult stem cells, hematopoietic stem cells  [1052] [1097] [1108]. An aspect of their invention relates to a method of increasing longevity of eukaryotic cells which are stem cells in vitro, comprising contacting eukaryotic cells in vitro with an effective amount of a compound selected from the group consisting of: a compound of Formula II, a compound of Formula III, a compound of Formula V, a compound of Formula VI, urolithin A, urolithin B, urolithin C, urolithin D, and ellagic acid, thereby increasing longevity of the eukaryotic cells in vitro [1117-1126]. They disclose, the cells are present in an isolated organ or bloc of organs, such as an organ or bloc of organs harvested for transplantation or maintained ex vivo [1098] . They disclose the Urolithin may be administered alone or 
Rinsch et al  teaches contacting different types stem cell which are instantly claimed  with instantly claimed Urolithins  and explicitly recites that this treatment improves the function of stem cells,  the improving of the function taught by Rinsch et al. inherently anticipates the instantly claimed functions such as p[promoting stem cell regeneration, slowing stem cell senescence, reducing inflamm-ageing  and  promoting stem cell differentiation. The administration of Urolithin A to a subject for the purpose of improving stem cell function as taught by Rinsch et al. will inherently achieve the functional limitations recited above, absence of evidence to the contrary since the actives step of administering Urolithin A to the stem cell  instantly claimed is the same as taught by Rinsch et al.  is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited 
With regards to instant claim 32, Rinsch et al explicitly discloses the method of enhancing stem cell function by contacting the stem cells with the instantly claimed urolithin compounds, They teach that the cell can be selected from embryonic stem cells, induced pluripotent stem cells, hair cells, cancer stem cells, follicule stem cells,  adult stem cells, hematopoietic stem cells  [1052] [1097] [1108]. Absence of evidence to the contrary, their teaching of hematopoietic stem cells is inclusive of CD34 negative and CD34 positive  hematopoietic stem cells and it would be well within the purview of 
As such it would be prima facia obvious to a person of ordinary skill in the art to utilize Urolithin A for the purpose of improving stem cell functions. The motivation is provided by the references above which teaches that Urolithin A increases stem cell function, also has anti-inflammatory activity, A person of ordinary skill in the art will be imbued with  reasonable expectation of success in developing this method  with Urolithin A, absence of evidence to the contrary motivated by the teachings of the references above. 


Conclusion
Claims 25-43 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629